United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-3513
                                  ___________

United States of America,            *
                                     *
            Appellee,                * Appeal from the United States
                                     * District Court for the
      v.                             * Southern District of Iowa.
                                     *
Miguel Alvarado-Sanchez, also known *       [UNPUBLISHED]
as Miguel Rodriguez,                 *
                                     *
            Appellant.               *
                                ___________

                             Submitted: June 30, 2010
                                Filed: July 6, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Miguel Alvarado-Sanchez pleaded guilty to conspiring to distribute 50 grams
of methamphetamine and 500 grams or more of a mixture or substance containing
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. The
district court1 imposed the statutory minimum sentence of 120 months in prison and
5 years of supervised release. On appeal, Alvarado-Sanchez’s counsel seeks to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),


      1
       The HONORABLE ROBERT W. PRATT, Chief Judge, United States District
Court for the Southern District of Iowa.
asserting that the sentence imposed was unreasonable and that there was insufficient
evidence to support the conviction.

       Having carefully reviewed the record, we conclude that the district court did not
abuse its discretion in imposing the statutory minimum sentence. See United States
v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (only authority to depart from
statutory minimum sentence is in 18 U.S.C. § 3553(e) and (f), which apply only when
government makes motion for substantial assistance or defendant qualifies for
safety-valve relief). We further conclude that by entering a valid guilty plea,
Alvarado-Sanchez waived any challenge to the sufficiency of the evidence supporting
his conviction. See United States v. Ternus, 598 F.3d 1251, 1254 (11th Cir. 2010)
(sufficiency-of-evidence challenge is nonjurisdictional and waived by guilty plea);
United States v. Staples, 435 F.3d 860, 864 (8th Cir. 2006) (valid guilty plea waives
all nonjurisdictional defects). Finding no nonfrivolous issue for appeal, see Penson
v. Ohio, 488 U.S. 75, 80 (1988), we grant counsel leave to withdraw, and we affirm
the judgment.
                         ______________________________




                                          -2-